Citation Nr: 1524839	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-35 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in October 2011.  The examiner reviewed the claims file and noted that the Veteran experienced a severe headache and syncopal episode while in boot camp in 1991.  Since then, the Veteran has experienced frequent migraine headaches.  The examiner determined that the Veteran's claimed migraine headaches are less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He noted that the Veteran was determined to have recurrent headaches in service, which were felt to be due to eye strain since they seemed to get better with contact lenses.  The diagnosis of migraine type headaches was not made in service nor do the service treatment records indicate multiple clinical visits for such.  Based on the examiner's clinical experience, the examiner opined that it is less likely than not that the Veteran's migraine headaches occurred in service.

The Veteran asserts that the statement associating his headaches with eye strain was simply his lay opinion that he provided to the doctor.  He provided lay evidence from multiple people that he wore glasses and contacts prior to entry into the military.  Additionally, the Veteran submitted lay statements from a fellow service member noting his repeated complaints of headaches during service.  

The examiner based his opinion in part due to the statement relating his headaches to eye strain.  Additionally, he based his opinion in part on the lack of evidence indicating multiple clinic visits for headaches during service.  The examiner should review the lay statements contradicting these findings and provide an addendum opinion.    

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the October 2011 examiner for further comment.  If the examiner is not available, provide the claims file to an appropriate VA examiner for a nexus opinion.    

The examiner should review the claims file, specifically the lay statements indicating multiple complaints of headaches during service, use of glasses and contacts prior to service, and the Veteran's assertion that he provided the lay statement regarding eye strain during service with no medical basis.  The examiner should then answer the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's current headaches manifested during service or are causally or etiologically related to service.  If the examiner finds that the current headaches are not of the same etiology as his headaches in service, then an opinion differentiating them should be provided.  Again, the examiner should specifically address the lay statements indicating multiple complaints of headaches during service, the Veteran's use of glasses and contacts prior to service, and the Veteran's assertion that he provided the lay statement regarding eye strain during service with no medical basis  

A complete rationale for any opinion offered should be provided.  If an additional examination is required for the examiner to sufficiently address this question, then a new examination should be afforded.  

2.  Should a new VA examination be found necessary, notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

3.  After completion of the above and any other development deemed necessary, review the expanded record and determine if service connection is warranted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




